Title: James Madison to Edward Everett, 30 January 1836
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 30. 1836
                            
                        
                        
                        I have received the copy of your address to the two branches of the Legislature, which I have read with much
                            pleasure. It is what I should have taken for certain it would be, a very able document, and of a character appropriate to
                            the occasion. I am not sure however, that I ought to congratulate you on the event, which led to the address, since it
                            withdraws your services from a wider theatre, at a crisis, which involves topics, peculiarly requiring, the most
                            enlightened and conciliating counsels. With my thanks for your polite attention, accept assurances of my high and cordial
                            esteem.
                        
                        
                            
                                James Madison
                            
                        
                    